               Case 2:18-cv-01678-RAJ Document 144 Filed 02/24/21 Page 1 of 2




 1                                                      THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   KIMBERLY ANN JOHNSON,                          )
                                                    )
10                                                       No. 2:18-cv-001678-RAJ
                                      Plaintiff,    )
                                                    )
11                                                       STIPULATION FOR ORDER OF
              v.                                    )    DISMISSAL WITH PREJUDICE
                                                    )
12   ALBERTSONS, LLC,                               )
                                                    )
13                                  Defendant.      )
                                                    )
14
              It is hereby stipulated by and among Plaintiff and Defendant, through their respective
15
     counsel of record, that Plaintiff voluntarily dismisses her claims and causes of action in this
16
     matter with prejudice and without an award of attorney fees or costs to any party. The parties
17
     stipulate to entry of the Order of Dismissal with Prejudice included below.
18
              DATED: February 24, 2021
19
     LAW OFFICE OF SUSAN B. MINDENBERGS                   LANE POWELL PC
20

21
     By /s/ Jeffrey Needle (approval via email)           By /s/ Sean D. Jackson
22     Susan B. Mindenbergs, WSBA No. 20545                  D. Michael Reilly, WSBA No. 14674
       Jeffrey L. Needle, WSBA No. 6346                      Sean D. Jackson, WSBA No. 33615
23     705 Second Avenue, Suite 1050                         1420 Fifth Avenue, Suite 4200
       Seattle, WA 98104                                     Seattle, WA 98111-1302
24     Phone: 206-447-1560                                   reillym@lanepowell.com
       susanmm@msn.com                                       jacksons@lanepowell.com
25     jneedlel@wolfnet.com
                                                          Attorney for Defendant
26 Attorney for Plaintiff

27
     STIPULATION FOR ORDER OF DISMISSAL - 1                                      LANE POWELL PC
                                                                          1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                        P.O. BOX 91302
                                                                             SEATTLE, WA 98111-9402
                                                                           206.223.7000 FAX: 206.223.7107
     008501.0059/8364013.1
               Case 2:18-cv-01678-RAJ Document 144 Filed 02/24/21 Page 2 of 2




 1                           ORDER OF DISMISSAL WITH PREJUDICE

 2            Based on the above stipulation of the parties, the Court hereby ORDERS that this action

 3   is hereby DISMISSED WITH PREJUDICE, including all of Plaintiff’s claims and causes of

 4   action, without an award of attorney fees or costs to any party.

 5            DATED this ___ day of February, 2021.

 6

 7                                         _______________________________________
                                           RICHARD A. JONES
 8                                         UNITED STATES DISTRICT JUDGE
 9
     Presented by:
10
     LANE POWELL PC
11

12
     By /s/ Sean D. Jackson
13      D. Michael Reilly, WSBA No. 14674
        reillym@lanepowell.com
14      Sean D. Jackson, WSBA No. 33615
        jacksons@lanepowell.com
15      1420 Fifth Avenue, Suite 4200
        P.O. Box 91302
16      Seattle, WA 98111-1302
     Attorneys for Defendant
17

18   LAW OFFICE OF SUSAN B. MINDENBERGS
19

20   By /s/Jeffery Needle (approval via email)
       Susan B. Mindenbergs, WSBA No. 20545
21     Jeffrey L. Needle, WSBA No. 6346
       705 Second Avenue, Suite 1050
22     Seattle, WA 98104
       Phone: 206-447-1560
23     E-mail: susanmm@msn.com
       E-mail: jneedlel@wolfnet.com
24   Attorneys for Plaintiff

25

26

27
     STIPULATION FOR ORDER OF DISMISSAL - 2                                      LANE POWELL PC
                                                                          1420 FIFTH AVENUE, SUITE 4200
     NO. 2:18-CV-001678-RAJ                                                        P.O. BOX 91302
                                                                             SEATTLE, WA 98111-9402
                                                                           206.223.7000 FAX: 206.223.7107
     008501.0059/8364013.1
